DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Specification
Amendments to the specification filed 12/13/2021 are entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: spring 84 and 114.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baeten et al (US 2018/0132990) in view of Sauer et al (US 6,139,319).
Regarding claim 1, Baeten discloses an oral cavity washing device (par 5 discloses the use of the device of the invention being used in a periodontal cleaning procedure) comprising:
 a nozzle (fluid path and tip 520, which is disclosed as a traditional needle tip in par 32); 
a first flow passage (evacuation line 533) and a second flow passage (internal fluid line 32, or as disclosed in figure 7 as 532); and 
a pump (two pump system 538) that supplies a liquid to the nozzle (par 32 discloses that irrigation is performed by using the fluid path in the tip), wherein the nozzle comprises: 
a nozzle flow passage (par 32 discloses the fluid path of the tip 520); and 
the first flow passage has a first valve that causes the first flow passage to be opened only when the pump sucks the liquid, and the second flow passage has a second valve that causes the second flow passage to be opened only when the pump discharges the liquid (par 32 discloses the use of valves to control the flow direction in each type of use, enabling the irrigation pathway which may be accomplished  one at a time of either irrigation or evacuation, which would require both of the flow passages to have a valve) ,

Baeten fails to disclose a reduced part in a middle of the nozzle flow passage, the reduced part being smaller in cross-sectional area than a rest part of the nozzle flow passage. 
However, Sauer teaches a nozzle flow passage (feed line 4) with a reduced part (constriction 6) in a middle of the nozzle flow passage (4), wherein the reduced part (6) being smaller in cross-sectional area than a rest part of the nozzle flow passage (see figure 1) for the purpose of producing microfine gas bubbles that enable oxygen to be passed into the subcrestal pockets  and a more successful treatment and cure of inflammation of the gums (col 2, lines 29-50).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baeten to have the reduced part in a middle of the nozzle flow passage, the reduced part being smaller in cross-sectional area than a rest part of the nozzle flow passage for the purpose of producing microfine gas bubbles that enable oxygen to be passed into the subcrestal pockets  and a more successful treatment and cure of inflammation of the gums.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baeten et al in view of Sauer et al as applied to claim 1 above, and further in view of Kamen (WO 99/48435).
Regarding claim 2, Baeten/Sauer disclose the claimed invention as set forth above in claim 1, but fail to disclose any specifics about the first and second valves. 
However, Kamen teaches a first valve and a second valve (valve assembly 1000 as seen in figures 10 and 11c) which are check valves (in view of page 9, line 11 which discloses the valve are a one way valve which is a type of check valve which is known in the art) that allow the liquid to flow in opposite directions (see figures 10 and 11c and page 9, lines 11-16 which discloses the valves directing the flow of liquid in two separate direction).
As both Baeten and Kamen disclose cleaning apparatuses which use valves to direct the flow of fluid in a plurality of directions (Baeten par 32 and Kamen page 9, lines 11-16, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the non-specific first and second valve of Baeten with the first and second valves which are check valves of Kamen to achieve the predictable results of allowing the fluid of suction and irrigation to flow reliably in the desired direction. 
Regarding claim 3, Baeten further teaches the first flow passage, the first valve, the second flow passage, and the second valve are combined into a module (see figure 7, where a module has no implied structure but rather is interpreted as a collection of components in a finite area as seen in figure 7 and disclosed in par 32).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
See previous office action for reasons for indicating allowable subject matter.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772